 



EXHIBIT 10.23.1

(JPMORGAN LOGO) [w97142w9714206.gif]

JPMorgan Chase Bank
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England

March 16, 2004

To: CapitalSource Inc.
4445 Willard Avenue, 12th Floor
Chevy Chase, MD 20815
Attention: Chief Financial Officer
Telephone No.: 301-841-2866
Facsimile No.: 301-841-2375

Re: Call Option Transaction

Reference:

     The purpose of this letter agreement is to confirm the terms and conditions
of the Transaction entered into between JPMorgan Chase Bank, London Branch
(“JPMorgan”) and CapitalSource Inc. (“Counterparty”) on the Trade Date specified
below (the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous letter and serve as the final documentation for this
Transaction.

     The definitions and provisions contained in the 1996 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc., are incorporated into
this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. Certain
defined terms used herein have the meanings assigned to them in the Offering
Memorandum dated March 16, 2004 (the “Offering Memorandum”) relating to the USD
225,000,000 principal amount of Senior Convertible Debentures due March 15,
2034, (the “Convertible Notes”) issued by the Counterparty pursuant to an
Indenture to be dated March 19, 2004 between Counterparty and U.S. Bank National
Association, as trustee (the “Indenture”). In the event of any inconsistency
between the terms defined in the Offering Memorandum and this Confirmation, the
Confirmation shall govern.

     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between JPMorgan
and the Counterparty as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if JPMorgan and the Counterparty had executed an agreement in
such form (but without any Schedule except for the election of the laws of the
State of New York as the governing law and United States dollars as the
Termination Currency) on the Trade Date. In the event of any inconsistency
between provisions of that Agreement and this Confirmation, this Confirmation
will prevail for the purpose of the Transaction to which this Confirmation
relates. The parties hereby agree that no Transaction other than the Transaction
to which this Confirmation relates shall be governed by the Agreement.

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [w97142w9714206.gif]



2.   The terms of the particular Transaction to which this Confirmation relates
are as follows:

          General Terms:    
 
       

  Trade Date:   March 16, 2004
 
       

  Option Style:   “Modified American”, as set forth under “Exercise and
Valuation” below.
 
       

  Option Type:   Call
 
       

  Buyer:   Counterparty
 
       

  Seller:   JPMorgan
 
       

  Shares:   The common stock of Counterparty, par value USD 0.01 per Share
(Exchange symbol “CSE”).
 
       

  Number of Options:   As of any date, a number equal to the Conversion Rate (as
defined in the Offering Memorandum, but without regard to any provision in the
Indenture allowing the Counterparty to unilaterally increase the Conversion
Rate, without the occurrence of a Potential Adjustment Event), multiplied by the
number of Convertible Notes in denominations of USD 1,000 principal amount
issued by the Counterparty (each such USD 1,000 principal amount, a “Convertible
Note”). For the avoidance of doubt, the Number of Options shall be reduced by
(i) any Options exercised by the Counterparty upon an Early Exercise (as defined
below) and (ii) any Options exercised by the Counterparty in respect of an
Exercise Period (as defined below) relating to the Convertible Notes. In no
event shall the Number of Options be less than zero.
 
       

  Option Entitlement:   One Share per Option
 
       

  Strike Price:   USD 30.3996
 
       

  Premium:   USD 49,797,160.37
 
       

  Premium Payment Date:   March 19, 2004
 
       

  Exchange:   The New York Stock Exchange
 
       

  Related Exchange(s):   The principal exchange(s) for options contracts or
futures contracts, if any, with respect to the Shares.
 
        Exercise and Valuation:    
 
       

  Exercise Period:   Notwithstanding the Equity Definitions, the Exercise Period
shall be, in respect of the Exercise Options (as defined below), each period
commencing from the date a

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

2



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [w97142w9714206.gif]

         

      notice of conversion is submitted to the Counterparty by a holder of
Convertible Notes to and including the fifth Exchange Business Day following the
Conversion Date for such Convertible Notes.
 
       

  Exercise Options:   The lesser of (i) the Number of Options and (ii) a number
of Options equal to the Conversion Rate (but without regard to any provision in
the Indenture allowing the Counterparty to unilaterally increase the Conversion
Rate, without the occurrence of a Potential Adjustment Event) of Convertible
Notes surrendered to Counterparty for conversion times the number of such
Convertible Notes.
 
       

  Expiration Time:   The Valuation Time
 
       

  Expiration Date:   In respect of any Exercise Options, the earlier of (i)
March 15, 2009, (ii) the final day of the Exercise Period in respect of such
Exercise Options, and (iii) the day the Number of Options is zero.
 
       

  Multiple Exercise:   Applicable, as described herein.
 
       

  Automatic Exercise:   Applicable; and means that in respect of any Exercise
Period a number of Options not previously exercised hereunder equal to the
Exercise Options shall be deemed to be exercised on the Expiration Date for the
Exercise Period relating to such Exercise Options; provided that Counterparty
has notified JPMorgan (in writing or orally) of the Conversion Date and the
number of such Exercise Options one Exchange Business Day prior to such
Expiration Date.
 
       

  Valuation Time:   At the close of trading of the regular trading session on
the Exchange
 
       

  Early Exercise:   The Counterparty may at any time, and from time to time,
from the Trade Date to and including February 14, 2009, exercise all or any
portion of the unexercised Options as set forth in its notice of exercise to
JPMorgan.
 
        Settlement Terms:    
 
       

  Physical Settlement:   Applicable; provided that if and to the extent
Counterparty is required to deliver cash in lieu of fractional Shares (or any
fractional Shares) with respect to the settlement of Convertible Notes, the
Calculation Agent shall adjust the settlement terms hereunder to account for
delivery by JPMorgan to Counterparty of such cash or fractional Shares in the
amount of such required delivery obligation.

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

3



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [w97142w9714206.gif]

         

  Settlement Date:   For any Exercise Options relating to the conversion of
Convertible Notes, the settlement date for Shares to be delivered under such
Convertible Notes under the terms of the Indenture. For any Early Exercise, the
Settlement Date shall be third Exchange Business Day following the delivery of a
notice of exercise to JPMorgan.
 
       

  Failure to Deliver:   Applicable
 
        3. Additional Terms applicable to the Transaction:    
 
          Adjustments applicable to the Transaction:    
 
       

  Potential Adjustment Events:   Notwithstanding Section 9.1(e) of the Equity
Definitions, a “Potential Adjustment Event” means any occurrence of any event or
condition, as set forth in Section 14.06(a) to Section 14.06(g) of the Indenture
that would result in an adjustment to the Conversion Rate of the Convertible
Notes; provided that in no event shall there be any adjustment hereunder as a
result of an adjustment to the Conversion Rate pursuant to any provision in the
Indenture allowing the Counterparty to unilaterally increase the Conversion
Rate, without the occurrence of a Potential Adjustment Event.
 
       

  Method of Adjustment:   Calculation Agent Adjustment, and means that,
notwithstanding Section 9.1(c) of the Equity Definitions, upon any adjustment to
the Conversion Rate of the Convertible Notes pursuant to the Indenture (other
than any provision in the Indenture allowing the Counterparty to unilaterally
increase the Conversion Rate, without the occurrence of a Potential Adjustment
Event), the Calculation Agent will make a corresponding adjustment to any one or
more of the Strike Price, Number of Options, the Option Entitlement and any
other variable relevant to the exercise, settlement or payment for the
Transaction.
 
        Extraordinary Events applicable to the Transaction:    
 
       

  Merger Events:   Notwithstanding Section 9.2(a) of the Equity Definitions, a
“Merger Event” means the occurrence of any event or condition set forth in
Section 14.07 of the Indenture.
 
       

  Consequence of Merger Events:   Notwithstanding Section 9.3 of the Equity
Definitions, upon the occurrence of a Merger Event, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares, Strike Price, Number of Options,
the Option Entitlement and any other variable relevant to the exercise,
settlement or payment for the Transaction.

     
Additional Termination Events:
  If an event of default with respect to Counterparty shall occur under the
terms of the Convertible Notes as set forth in Section

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

4



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [w97142w9714206.gif]

     

  6.01 of the Indenture, then such event shall constitute an Additional
Termination Event applicable to this Transaction and, with respect to such event
(i) Counterparty shall be deemed to be Affected Party and JPMorgan shall be
deemed to be the party that is not the Affected Party and (ii) JPMorgan shall be
the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.
 
   
4. Calculation Agent:
  JPMorgan, whose calculations and determinations shall be made in good faith
and in a commercially reasonable manner, including with respect to calculations
and determinations that are made in its sole discretion.



5.   Account Details:



(a)   Account for payments to Counterparty:



    Bank of America, New York
ABA: 026009593
Acct Name: CapitalSource Finance LLC
Acct No.: 003930250176



    Account for delivery of Shares to Counterparty:



    To be determined in advance of any such delivery.



(b)   Account for payments to JPMorgan:



    JPMorgan Chase Bank, New York
ABA: 021 000 021
Favour: JPMorgan Chase Bank – London
A/C: 0010962009 CHASUS33



    Account for delivery of Shares from JPMorgan:



    DTC 060



6.   Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of JPMorgan for the Transaction is: New York



    JP Morgan Chase Bank
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

5



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [w97142w9714206.gif]







7.   Notices: For purposes of this Confirmation:



(a)   Address for notices or communications to Counterparty:



    CapitalSource Inc.
4445 Willard Avenue
Chevy Chase, MD 20815
Attention: Chief Financial Officer
Telephone No.: 301-841-2866
Facsimile No.: 301-841-2375       Address for notices or communications to
JPMorgan:       JPMorgan Chase Bank



    277 Park Avenue, 11th Floor
New York, NY 10172
Attention: Kevin J. Moran
EDG Corporate Marketing
Telephone No.: (212) 622-6707
Facsimile No.: (212) 622-8534



8.   Representations, Warranties of the Counterparty



(a)   The Counterparty hereby represents and warrants to JPMorgan that the
Counterparty has been duly incorporated and is an existing corporation in good
standing under the laws of the State of Delaware, with corporate power and
authority to own its properties and conduct its business as set forth or
incorporated by reference in or contemplated by the Offering Memorandum; and the
Counterparty is duly authorized, qualified or registered, as the case may be, to
do business as a foreign corporation in all other jurisdictions in which its
ownership or lease of property or the conduct of its business requires such
authorization, qualification or registration, except where the failure to obtain
such authorization, qualification or registration would not, individually or in
the aggregate, have a material adverse effect on the business, financial
condition, management or results of operations of the Counterparty and its
subsidiaries, taken as a whole (“Material Adverse Effect”).   (b)   The
Counterparty hereby represents and warrants to JPMorgan that the Counterparty
has all necessary corporate power and authority to execute, deliver and perform
its obligations in respect of this Transaction; such execution, delivery and
performance have been duly authorized by all necessary corporate action on the
Counterparty’s part; and this Confirmation has been duly and validly executed
and delivered by the Counterparty and constitutes its valid and binding
obligation, enforceable against the Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution thereunder
may be limited by federal or state securities laws or public policy relating
thereto.

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

6



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [w97142w9714206.gif]



(c)   The Counterparty hereby represents and warrants to JPMorgan that neither
the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of the Counterparty hereunder will conflict with or
result in a breach of the Delaware General Corporation Law, the certificate of
incorporation or by-laws (or any equivalent documents) of the Counterparty, or
any applicable law or regulation, or any order, writ, injunction or decree of
any court or governmental authority or agency, or any agreement or instrument to
which the Counterparty or any of its subsidiaries is a party or by which the
Counterparty or any of its subsidiaries is bound or to which the Counterparty or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument, or breach or
constitute a default under any agreements and contracts of the Counterparty and
the significant subsidiaries filed as exhibits to the Counterparty’s Annual
Report on Form 10-K for the year ended December 31, 2003, incorporated by
reference in the Offering Memorandum.   (d)   The Counterparty hereby represents
and warrants to JPMorgan that no consent, approval, authorization, or order of,
or filing with, any governmental agency or body or any court is required in
connection with the execution, delivery or performance by the Counterparty of
this Confirmation, except such as have been obtained or made and such as may be
required under the Securities Act of 1933 or state securities laws.   (e)   The
Counterparty hereby represents and warrants to JPMorgan that except as set forth
or incorporated by reference in the Offering Memorandum, there are no pending
actions, suits or proceedings against or affecting the Counterparty, any of its
subsidiaries or any of their respective properties that, if determined adversely
to the Counterparty or any of its subsidiaries, would individually or in the
aggregate have, or reasonably be expected to have, a Material Adverse Effect, or
would materially and adversely affect the ability of the Counterparty to perform
its obligations under this Confirmation; and no such actions, suits or
proceedings are, to the Company’s knowledge, threatened or contemplated.   (f)  
The Counterparty hereby represents and warrants to JPMorgan that the Offering
Memorandum and the documents incorporated by reference therein do not, as of the
Trade Date, contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.   (g)   The
Counterparty hereby represents and warrants to JPMorgan that the Counterparty is
an “eligible contract participant” (as such term is defined in Section 1(a)(12)
of the Commodity Exchange Act, as amended).   (h)   The Counterparty hereby
represents and warrants to JPMorgan that the Counterparty is not an “investment
company” or a company “controlled” by an “investment company,” in each case
within the meaning of the Investment Company Act of 1940, as amended.   (i)  
The Counterparty shall deliver an opinion of counsel, dated as of the Trade
Date, to JPMorgan with respect to the matters set forth in clauses (a) to
(d) and (h) of this Section 8.   (j)   If the Initial Purchasers party to the
Purchase Agreement among the Counterparty and J.P. Morgan Securities Inc., as
representative of the Initial Purchasers, dated as of March 16, 2004, relating
to the purchase of the Convertible Notes exercises their right to receive
additional Convertible Notes pursuant to the Initial Purchasers’ option to
purchase additional Convertible Notes, then, at the discretion of the
Counterparty, JPMorgan and the Counterparty will either enter into a new
confirmation or amend this Confirmation to

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

7



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [w97142w9714206.gif]



    provide for such increase in Convertible Notes (but on pricing terms
acceptable to JPMorgan and the Counterparty) (such additional confirmation or
amendment to this Confirmation to provide for the payment by the Counterparty to
JPMorgan of the additional premium related thereto).



9.   Other Provisions:



(a)   No Reliance, etc. Each party represents that (i) it is entering into the
Transaction evidenced hereby as principal (and not as agent or in any other
capacity); (ii) neither the other party nor any of its agents is acting as a
fiduciary for it; (iii) it is not relying upon any representations except those
expressly set forth in the Agreement or this Confirmation; (iv) it has not
relied on the other party for any legal, regulatory, tax, business, investment,
financial, and accounting advice, and it has made its own investment, hedging,
and trading decisions based upon its own judgment and not upon any view
expressed by the other party or any of its agents; and (v) it is entering into
this Transaction with a full understanding of the terms, conditions and risks
thereof and it is capable of and willing to assume those risks.   (b)   Share
De-listing Event. If at any time during the period from and including the Trade
Date, to and including March 15, 2009, the Shares cease to be listed or quoted
on the Exchange for any reason (other than a Merger Event as a result of which
the shares of common stock underlying the Options are listed or quoted on The
New York Stock Exchange, The American Stock Exchange or the NASDAQ National
Market System (or their respective successors) (the “Successor Exchange”)) and
are not immediately re-listed or quoted as of the date of such de-listing on the
Successor Exchange, then Cancellation and Payment (as defined in Section 9.6 of
the Equity Definitions treating the “Announcement Date” as the date of first
public announcement that the Share De-Listing will occur and the “Merger Date”
as the date of the Share De-Listing) shall apply, and the date of the de-listing
shall be deemed the date of termination for purposes of calculating any payment
due from one party to the other in connection with the cancellation of this
Transaction. If the Shares are immediately re-listed on a Successor Exchange
upon their de-listing from the Exchange, this Transaction shall continue in full
force and effect, provided that the Successor Exchange shall be deemed to be the
Exchange for all purposes hereunder. In addition, the Calculation Agent shall
make any adjustments it deems necessary to the terms of the Transaction in
accordance with Calculation Agent Adjustment method as defined under
Section 9.1(c) of the Equity Definitions.   (c)   Repurchase Notices.
Counterparty shall, on any day on which Counterparty effects any repurchase of
Shares, promptly give JPMorgan a written notice of such repurchase (a
“Repurchase Notice”) on such day if following such repurchase, the Options
Equity Percentage as determined on such day is (i) equal to or greater than 8.0%
and (ii) greater by 0.5% than the Options Equity Percentage included in the
immediately preceding Repurchase Notice (or, in the case of the first such
Repurchase Notice, greater than the Options Equity Percentage as of the date
hereof). The “Options Equity Percentage” as of any day is the fraction (A) the
numerator of which is the product of the Number of Options and the Option
Entitlement and (B) the denominator of which is the number of Shares outstanding
on such day. Counterparty agrees to indemnify and hold harmless JPMorgan and its
affiliates and their respective officers, directors and controlling persons
(each, an “Indemnified Person”) from and against any and all losses (including
losses relating to JPMorgan’s hedging activities as a consequence of becoming,
or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

8



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [w97142w9714206.gif]



    therewith with respect to this Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, to which an Indemnified Person may become subject, as a result of
Counterparty’s failure to provide JPMorgan with a Repurchase Notice on the day
and in the manner specified in this Section 9(c), and to reimburse, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify the
Counterparty in writing, and the Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others the Counterparty may
designate in such proceeding and shall pay the fees and expenses of such counsel
related to such proceeding. Counterparty shall be relieved from liability to the
extent that the Indemnified Person fails to promptly notify Counterparty of any
action commenced against it in respect of which indemnity may be sought
hereunder; provided, that failure to notify Counterparty (i) shall not relieve
Counterparty from any liability hereunder to the extent it is not materially
prejudiced as a result thereof and (ii) shall not, in any event, relieve
Counterparty from any liability which it may have otherwise than on account of
this indemnity agreement. Counterparty shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Counterparty agrees
to indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Counterparty shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person.
If the indemnification provided for in this paragraph (c) is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Counterparty, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities. The remedies provided for in this paragraph (c) are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any Indemnified Party at law or in equity. The indemnity and contribution
agreements contained in this paragraph (c) shall remain operative and in full
force and effect regardless of the termination of this Transaction.   (d)  
Regulation M. The Counterparty was not on the Trade Date and is not on the date
hereof engaged in a distribution, as such term is used in Regulation M under the
Securities Exchange Act of 1934, as amended (“Exchange Act”), of any securities
of Counterparty, other than a distribution meeting the requirements of the
exception set forth in sections 101(b)(10) and 102(b)(7) of Regulation M. The
Counterparty shall not, until the fifth Exchange Business Day immediately
following the Trade Date, engage in any such distribution.   (e)   No
Manipulation. The Counterparty is not entering into this Transaction for the
purpose of (i) creating actual or apparent trading activity in the Shares (or
any security convertible into or exchangeable for the Shares) or (ii) raising or
depressing or otherwise manipulating the price of the Shares (or any security
convertible into or exchangeable for the Shares), in either case in violation of
Section 9 of the Exchange Act.

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

9



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [w97142w9714206.gif]



(f)   Board Authorization. Each of this Transaction and the issuance of the
Convertible Notes was approved by its board of directors and publicly announced,
solely for the purposes stated in such board resolution and public disclosure
and, prior to any exercise of Options hereunder, Counterparty’s board of
directors will have duly authorized any repurchase of Shares pursuant to this
Transaction. Counterparty further represents that there is no internal policy,
whether written or oral, of Counterparty that would prohibit Counterparty from
entering into any aspect of this Transaction, including, but not limited to, the
purchases of Shares to be made pursuant hereto.   (g)   Transfer or Assignment.
Neither party may transfer any of its rights or obligations under this
Transaction without the prior written consent of the non-transferring party;
provided that if, as determined at JPMorgan’s sole discretion, its “beneficial
ownership” (within the meaning of Section 16 of the Exchange Act and rules
promulgated thereunder) exceeds 8.0% of Counterparty’s outstanding Shares,
JPMorgan may transfer or assign a number of Options sufficient to reduce such
“beneficial ownership” to 8.0% to any third party with a rating for its long
term, unsecured and unsubordinated indebtedness of A+ or better by Standard and
Poor’s Rating Group, Inc. or its successor (“S&P”), or A1 or better by Moody’s
Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases to rate
such debt, at least an equivalent rating or better by a substitute agency rating
mutually agreed by Counterparty and JPMorgan. Notwithstanding any other
provision in this Confirmation to the contrary requiring or allowing JPMorgan to
purchase, sell, receive or deliver any shares or other securities to or from
Counterparty, JPMorgan may designate any of its affiliates to purchase, sell,
receive or deliver such shares or other securities and otherwise to perform
JPMorgan’s obligations in respect of this Transaction and any such designee may
assume such obligations. JPMorgan shall be discharged of its obligations to
Counterparty to the extent of any such performance.   (h)   Amendment. Paragraph
(i) of Section 9.7(b) of the Equity Definitions is hereby amended for purposes
of this Transaction by replacing “two-year” with “90 calendar day”.   (i)  
Damages. Neither party shall be liable under Section 6.10 of the Equity
Definitions for special, indirect or consequential damages, even if informed of
the possibility thereof.   (j)   Early Unwind. In the event the sale of
Convertible Notes is not consummated with the initial purchasers for any reason
(other than as a result of a breach by the initial purchasers) by the close of
business in New York on March 19, 2004 (or such later date as agreed upon by the
parties) (March 19, 2004 or such later date as agreed upon being the “Early
Unwind Date”), this Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of JPMorgan and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that
Counterparty shall purchase from JPMorgan on the Early Unwind Date all Shares
purchased by JPMorgan or one or more of its affiliates and assume, or reimburse
the cost of, derivatives entered into by JPMorgan or one or more of its
affiliates in connection with hedging this Transaction. The purchase price paid
by the Counterparty shall be JPMorgan’s actual cost of such Shares and
derivatives as JPMorgan informs Counterparty and shall be paid in immediately
available funds on the Early Unwind Date. JPMorgan and Counterparty represent
and acknowledge to the other that, subject to the proviso included in the
preceding sentence, upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

10



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [w97142w9714206.gif]



(k)   Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities Inc., an affiliate of JPMorgan (“JPMSI”), has acted solely as agent
and not as principal with respect to this Transaction and (ii) JPMSI has no
obligation or liability, by way of guaranty, endorsement or otherwise, in any
manner in respect of this Transaction (including, if applicable, in respect of
the settlement thereof). Each party agrees it will look solely to the other
party (or any guarantor in respect thereof) for performance of such other
party’s obligations under this Transaction.   (l)   Additional Provisions.      
(i) Section 9.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the third line thereof the word “or” after the word “official”
and inserting a comma therefor, and (2) deleting the period at the end of
subsection (ii) thereof and inserting the following words therefor “ or (C) at
JPMorgan’s option, the occurrence of any of the events specified in Section
5(a)(vii) (1) through (9) of the ISDA Master Agreement with respect to that
Issuer.”       (ii) Notwithstanding Section 9.7 of the Equity Definitions,
everything in the first paragraph of Section 9.7(b) of the Equity Definitions
after the words “Calculation Agent” in the third line through the remainder of
such Section 9.7 shall be deleted and replaced with the following:       “and
based on an amount representing the Calculation Agent’s commercially reasonable,
good faith determination of the fair value to Buyer of an option with terms that
would preserve for Buyer the economic equivalent of any payment or delivery
(assuming satisfaction of each applicable condition precedent) by the parties in
respect of the relevant Transaction that would have been required after that
date but for the occurrence of the Nationalization or De-Listing Event, as the
case may be.”   (m)   No Collateral or Setoff. Notwithstanding any provision of
the Agreement or any other agreement between the parties to the contrary, the
obligations of Counterparty hereunder are not secured by any collateral.
Obligations under this Transaction shall not be set off against any other
obligations of the parties, whether arising under the Agreement, this
Confirmation, under any other agreement between the parties hereto, by operation
of law or otherwise, and no other obligations of the parties shall be set off
against obligations under this Transaction, whether arising under the Agreement,
this Confirmation, under any other agreement between the parties hereto, by
operation of law or otherwise, and each party hereby waives any such right of
setoff. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated as set forth in such Section 6(e) with respect to (i) this
Transaction and (ii) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement.   (n)   Alternative
Calculations and Payment on Early Termination and on Certain Extraordinary
Events. If in respect of this Transaction, an amount is payable by JPMorgan to
Counterparty (i) pursuant to Section 9.7 of the Equity Definitions or
(ii) pursuant to Section 6(d)(ii) of the Agreement (a “Payment Obligation”),
JPMorgan may, in its sole discretion, satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Counterparty, confirmed in writing within one Currency
Business Day, between the hours of 9:00 a.m. and 4:00 p.m. New York local time
on the Merger Date or Early Termination Date, as applicable (“Notice of Share
Termination”). Upon Notice of Share Termination no

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

11



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [w97142w9714206.gif]



    later than 8:00 a.m. on the Exchange Business Day immediately following the
Merger Date or Early Termination Date, as applicable, the following provisions
shall apply:

         

  Share Termination Alternative:   Applicable and means that JPMorgan shall
deliver to Counterparty the Share Termination Delivery Property on the date when
the Payment Obligation would otherwise be due pursuant to Section 9.7 of the
Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation in
the manner reasonably requested by Counterparty free of payment.
 
       

  Share Termination Delivery Property:   A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
 
       

  Share Termination Unit Price:   The value to JPMorgan of property contained in
one Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to JPMorgan at the time of notification of the
Payment Obligation.
 
       

  Share Termination Delivery Unit:   One Share or, if a Merger Event has
occurred and a corresponding adjustment to this Transaction has been made, a
unit consisting of the number or amount of each type of property received by a
holder of one Share (without consideration of any requirement to pay cash or
other consideration in lieu of fractional amounts of any securities) in such
Merger Event, as determined by the Calculation Agent.
 
       

  Other applicable provisions:   If this Transaction is to be Share Termination
Settled, the provisions of Sections 6.6, 6.7, 6.8, 6.9 and 6.10 (as modified
above) of the Equity Definitions

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

12



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [w97142w9714206.gif]

         

      will be applicable, except that all references in such provisions to
“Physically-Settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to this Transaction
means that Share Termination Settlement is applicable to this Transaction.



(o)   Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to this Transaction. Each party
(i) certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into this Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

13



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [w97142w9714206.gif]





     Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to EDG Confirmation
Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor, New York, NY
10172-3401, or by fax on 212 622 8519.



Very truly yours,

            J.P. Morgan Securities Inc., as
agent for JPMorgan Chase Bank
      By:   /s/ STEPHEN L. ROTI       Authorized Signatory      Name: Stephen L.
Roti     

                      Accepted and confirmed     as of the Trade Date:

            CapitalSource Inc.

       

  By:   /s/ THOMAS A. FINK

     

--------------------------------------------------------------------------------

 

  Authorized Signatory

  Name: Thomas A. Fink

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 